The plaintiff, a boy twelve years of age, whose family resided in New York, on the afternoon of January 15, 1939, was riding in the rear seat of an automobile driven by his father in the town of Easton when a collision occurred with a truck operated by the defendant's servant, and the plaintiff received injuries. The case was tried to the court and it was found that the cause of the collision was the negligence of the driver of the defendant's truck. No claim of contributory negligence was made by the defendant and the court entered a judgment in favor of the plaintiff for $5825. The only question raised upon this appeal is whether or not the damages were excessive. From the finding, with such corrections as the defendant is entitled to, these facts appear: By reason of the collision, the plaintiff was thrown forward so that his face, lips, and teeth struck some hard part of the automobile. As a result, he suffered a severe contusion of his face and lips, the loss of the left central incisor and two deciduous teeth, loosening of the left lateral, right central and right lateral incisors, and a crack of the right central incisor. His lower lip was cut from the inside almost through to the outer skin. The plaintiff received emergency treatment from a physician in Easton and, on the day following, received treatment from a dentist in Brooklyn, which continued at intervals until April. The reasonable value *Page 302 
of this treatment was $75. A bridge replacement of the lost central incisor was necessary. The reasonable cost of such replacement in New York is $100. After a period of two or three years another bridge for the replacement of the incisor will be necessary. There is evidence that a reasonable charge for this in New York would be $500, and we cannot say this is not so. About February 1st, the plaintiff was taken to a specialist in children's diseases who saw him six or eight times and advised his parents. A reasonable charge for his services was $150. The laceration of the plaintiff's lower lip had healed by February 1st, leaving no scar externally but a scar about one-quarter of an inch long upon the inside. The tissue had at that time healed in such manner as to leave a hard lump at the place of the laceration about the size of a small olive. By reason of this hard lump, the lower lip at the time of the trial was thickened about one-eighth of an inch and caused to protrude somewhat, and this protrusion was plainly discernible to the court. This will cause him to suffer some embarrassment and psychological disturbance in his association with others, particularly during his boyhood. The sum of $825 fully covers all special damage by way of medical expenses which the plaintiff has been obliged to incur or will be obliged to incur on account of this action for many years, which leaves a sum of $5000 to compensate for his pain and suffering, the loss of one front tooth, the loosening of three others, the slight disfigurement of his lower lip and the possible expense of having to obtain new bridge work at some future time.
In a case of this character tried by the court, we cannot disturb the court's finding as to the amount of damages unless it appears that the court unreasonably exercised the large discretion necessarily vested in it and awarded damages so excessive as to be unreasonable *Page 303 
and to amount to an injustice. Goodwin v. Giovenelli, 117 Conn. 103, 109, 167 A. 87; Horsfall v. Foley, 111 Conn. 722, 723, 150 A. 64; Goldberg v. Mertz, 123 Conn. 308, 310, 194 A. 721; Andrews v. Annunziato, 115 Conn. 728, 163 A. 415. Each case depends so much upon its own facts that an amount justified in one would not necessarily be an indication of how much ought to be allowed in another. In the instant case, however, we are of the opinion that an award of more than $3000 in the way of general damage, in addition to the special damages shown, is unreasonably excessive.
  There is error and the case is remanded with direction to enter judgment for the plaintiff to recover $3825.
In this opinion MALTBIE, C. J., BROWN and ELLS, Js., concurred.